DETAILED ACTION

1.	Claims 1-20 are presented for examination.

Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims claims 1-24 of U.S. Patent No. 9,369,437 [ hereinafter as ‘437 patent ], and claims 1-30 of U.S. Patent No. 9,634,993 [ hereinafter as ‘993 patent ].  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,369,437 [ hereinafter as ‘437 patent ], and claims 1-30 of U.S. Patent No. 9,634,993 [ hereinafter as ‘993 patent ] in view of Kommula [ U.S. Patent No 7,574,508 ], and Wittenstein et al. [ US Patent No 8,627,479 ].  The claims of ‘437 and ‘993 patents discloses all the limitations of instant application, except wherein the request is received at the proxy server as a result of a DNS (Domain Name System) record retrieved in response to the request for the domain pointing to a CNAME that corresponds with the proxy server, however, Kommula discloses wherein the request is received at the proxy server as a result of a DNS (Domain Name System) record retrieved in response to the request for the domain pointing to a CNAME that corresponds with the proxy server  [ i.e. if a CNAME record is detected in the DNS reply, the CNAME record will typically point to or otherwise identify the A record (or hostname) to which it maps ] [ 206, Figure 2; col 6, lines 22-32; and col 7, lines 47-58 ].  It would have been obvious to a person skill in the art at the time the invention was made to combine the teaching of the ‘437/’993 patents and Kommula because the teaching of Kommula would enable to provide the address of a server expected to serve the client with a high performance in a given application.  The claims of ‘437, and ‘993 patents do not specifically disclose the characteristics of the user including an IP address, a threat score, however, Wittenstein discloses the characteristics of the user including an IP address, a threat score [ i.e. threat-scored record ] [ col 9, lines 29-43 ], and a geographic location [ i.e. addresses and geographic location ] [ col 26, lines 25-38 ]. It would have been obvious to a person skill in the art at the time the invention was made to combine the teaching of of the ‘437/’993 patents, Kommula and Wittenstein because the teaching of Wittenstein would enable to provide system and method for detecting and defending against attacks on websites, including attacks through third-party websites [ Wittnestein, col 1, lines 14-16 ].

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-3, 10-12, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. [ US Patent No 7,647,424 ], in view of Kommula [ U.S. Patent No 7,574,508 ], and further in view of Wittenstein et al. [ US Patent No 8,627,479 ].

4.	As per claim 1, Kim discloses the invention as claimed including a method in a proxy server to modify Internet responses [ i.e. modify or rewrite the URLs of such content ] [ col 9, lines 40-51 ], comprising:
receiving, from a client device, a request for a network resource that is hosted at an origin server for a domain [ i.e. best manager receives and processes the web request ] [ col 6, lines 22-24; and col 8, lines 23-30 ], and wherein the origin server is one of a plurality of origin servers that belong to different domains that resolve to the proxy server and are owned by different entities [ col 1, lines 18-21; and col 3, lines 11-31 ];
retrieving the requested network resource [ i.e. the manager may proxy the request to the origin server ] [ col 8, lines 31-34 ];
determining that the requested network resource is an HTML (HyperText Markup Language) page [ i.e. parses the base page and identifying the objects ] [ col 8, lines 34-41 ];
automatically modifying the HTML page [ i.e. change of the URL of the embedded objects ] [ col 8, lines 44-54 ]; and
transmitting the modified HTML page to the client device [ i.e. provide the modifies URL to the client ] [ col 10, lines 32-39 ].
Kim does not specifically disclose wherein the request is received at the proxy server as a result of a DNS (Domain Name System) record retrieved in response to the request for the domain pointing to a CNAME that corresponds with the proxy server.
Kommula discloses wherein the request is received at the proxy server as a result of a DNS (Domain Name System) record retrieved in response to the request for the domain pointing to a CNAME that corresponds with the proxy server [ i.e. if a CNAME record is detected in the DNS reply, the CNAME record will typically point to or otherwise identify the A record (or hostname) to which it maps ] [ 206, Figure 2; col 6, lines 22-32; and col 7, lines 47-58 ].
  It would have been obvious to a person skill in the art at the time the invention was made to combine the teaching of Kim and Kommula because the teaching of Kommula would enable to provide the address of a server expected to serve the client with a high performance in a given application.
Kim in view of Kommula does not specifically disclose
determining modifications to the HTML page based on one or more triggered modification rules, wherein the modification rules are triggered based on characteristics of a user associated with the request, the characteristics of the user including an IP address, a threat score, and a geographic location;
the automatically modifying the HTML page based on the one or more triggered modification rules.
Wittenstein discloses
determining modifications to the HTML page based on one or more triggered modification rules [ i.e. rule base ] [ col 48, lines 41-col 49, lines 30 ], wherein the modification rules are triggered based on characteristics of a user associated with the request, the characteristics of the user including an IP address, a threat score [ i.e. threat-scored record ] [ col 9, lines 29-43 ], and a geographic location [ i.e. addresses and geographic location ] [ col 26, lines 25-38 ];
the automatically modifying the HTML page based on the one or more triggered modification rules [ i.e. substituter to replace URI patterns in HTML webpage ] [ Abstract; and col 48, lines 4-18 ].
It would have been obvious to a person skill in the art at the time the invention was made to combine the teaching of Kim, Kommula and Wittenstein because the teaching of Wittenstein would enable to provide system and method for detecting and defending against attacks on websites, including attacks through third-party websites [ Wittnestein, col 1, lines 14-16 ].
5.	As per claim 2, Kim discloses wherein retrieving the requested network resource includes performing the following:
determining whether the requested network resource is available in cache [ i.e. check the status of the plurality of cache servers ]; responsive to a determination that the requested network resource is not available in cache, performing the following: transmitting the request to the origin server, and receiving the network resource from the origin server; and responsive to a determination that the requested network resource is available in cache, accessing the cache to retrieve the requested network resource [ i.e. the manager may communicate with the origin server to obtain some contents ] [ col 3, lines 54-col 4, lines 3; and col 8, lines 323-54 ].

6.	As per claim 3, Kim discloses wherein modifying the HTML page includes automatically adding one or more scripts that perform one or more of: adding content to the HTML page and modifying content included in the HTML page [ i.e. rewrite ] [ col 7, lines 49-67; col 9, lines 1-5; and col 9, lines 40-50 ].
7.	As per claims 10-12, they are rejected for similar reasons as stated above in claims 1-3.

8.	As per claims 19, and 20, they are rejected for similar reasons as stated above in claims 1, and 2.


9.	Claims 4, 6-9, 13, 15-18, are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. [ US Patent No 7,647,424 ], in view of Kommula [ U.S. Patent No 7,574,508 ], and further in view of Wittenstein et al. [ US Patent No 8,627,479 ], and Muschetto [ U.S. Patent Application No 2008/0183573 ].
10.	As per claim 4, Kim in view of Kommula, and Wittenstein does not specifically disclose wherein adding the one or more scripts includes adding to the HTML page one or more statistics scripts that include one or more of a tracking user statistics script and a tracking page performance statistics script.  Muschetto discloses wherein adding the one or more scripts includes adding to the HTML page one or more statistics scripts that include one or more of a tracking user statistics script and a tracking page performance statistics script [ i.e. track purposes ] [ paragraphs 0005 and 0086 ].  It would have been obvious to a person skill in the art at the time the invention was made to combine the teaching of Kim, Kommula, Wittenstein and Muschetto because the teaching of Muschetto would enable to provide increasing the accessibility and effectiveness of advertisements delivered via a network, and in particular, the effectiveness of Internet-delivered advertisements embedded within HTML documents and software products [ Muschetto, paragraph 0003 ].

11.	As per claim 6, Muschetto discloses wherein automatically modifying the HTML page includes performing the following:
scanning the HTML page for one or more advertisement token [ i.e. metadata identifiers that uniquely identify advertising content in the source file ] [ Abstract; and paragraphs 0095 and 0116 ]; and
responsive to a determination that the HTML page includes an advertisement token, performing the following: determining a size and shape of an advertisement corresponding to the advertisement token [ Figure 3; and paragraphs 0060, 0081 ]; and
modifying the HTML page to cause a replacement advertisement of a similar size and shape to replace the advertisement corresponding to the advertisement token [ i.e. ad replacement ] [ paragraphs 0100, 0101 and 0103 ].
12.	As per claim 7, Muschetto discloses wherein the replacement advertisement is chosen based on one or more characteristics associated with the request including one or more of: 
geographic location based on an IP address of the request, operating system type, date of the request, time of the request, and the domain [ paragraphs 0100, 0101 and 0103 ].
13.	As per claim 8, Muschetto discloses wherein automatically modifying the HTML page to cause the replacement advertisement to replace the advertisement corresponding to the advertisement token includes creating a reference to the replacement advertisement that is stored on an external server [ Abstract; and paragraphs 0005 and 0054 ].
14.	As per claim 9, Muschetto discloses wherein automatically modifying the HTML page to cause the replacement advertisement to replace the advertisement corresponding to the advertisement token includes embedding raw byte data of the replacement advertisement directly in the HTML page such that when loaded by a client network application of the client device, the replacement advertisement will be displayed on a rendered HTML page without querying an external website for the advertisement [ i.e. embedded in web pages ] [ paragraphs 0005-0006 and 0008 ]. 
15.	As per claims 13, 15-18, they are rejected for similar reasons as stated above in claims 4, and 6-9.


16.	Claims 5, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. [ US Patent No 7,647,424 ], in view of Kommula [ U.S. Patent No 7,574,508 ], and further in view of Wittenstein et al. [ US Patent No 8,627,479 ], and Bliss et al. [ U.S. Patent No 6,654,789 ].
17.	As per claim 5, Kim in view of Kommula, and Wittenstein does not specifically disclose wherein automatically modifying the HTML page includes performing the following: adding to the HTML page one or more of: a trap email address that is an email address that is not used for any real email and is uniquely identifiable for an IP address associated with the request, wherein the trap email address is added such that it is hidden from a rendered view of the HTML page while being capable of being read and used by bots that scan a source of the HTML page, and wherein receipt of an email message at the trap email address is an indication that a visitor associated with the request is a bot; and a trap form that is a form that allows submission of information that is not used for any real communication and is uniquely identifiable for the IP address associated with the request, wherein the trap form is added such that it is hidden from a rendered view of the HTML page while being capable of being read and used by bots that scan a source of HTML page, and wherein receipt of submitted information through the trap form is an indication that the visitor is a bot.  Bliss discloses wherein automatically modifying the HTML page includes performing the following: adding to the HTML page one or more of: a trap email address that is an email address that is not used for any real email and is uniquely identifiable for an IP address associated with the request, wherein the trap email address is added such that it is hidden from a rendered view of the HTML page while being capable of being read and used by bots that scan a source of the HTML page, and wherein receipt of an email message at the trap email address is an indication that a visitor associated with the request is a bot; and a trap form that is a form that allows submission of information that is not used for any real communication and is uniquely identifiable for the IP address associated with the request, wherein the trap form is added such that it is hidden from a rendered view of the HTML page while being capable of being read and used by bots that scan a source of HTML page, and wherein receipt of submitted information through the trap form is an indication that the visitor is a bot [ Figure 1; and col 2, lines 60-col 3, lines 32 ].  It would have been obvious to a person kill in the art at the time the invention was made to combine the teaching of Kim, Kommula, Wittenstein and Bliss because the teaching of Bliss would enable to provide a validation mechanism [ Bliss, col 2, lines 40-59 ].
18.	As per claim 14, it is rejected for similar reasons as stated above in claim 5.

Response to Arguments

19.	Applicant’s arguments, see Remarks, filed 12/29/2021, with respect to the rejection(s) of claim(s) 1-20 under Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim, Kommula, and Wittenstein.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571) 272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DUSTIN NGUYEN/
Primary Examiner, Art Unit 2446